 11In the Matter of THE NATIONAL SCREW AND MANUFACTURING Co.andINTERNATIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT AND AGRI-Case No. C-2627.-Decided July 01, 1943DECISIONANDORDEROn May 31, 1943, the Trial Examiner issued his Intermediate Re-port in the above-entitled proceeding, finding that the respondent hasnot discriminated in regard to the hire or tenure of employment ofEdward Honey, as alleged in the complaint, and recommending thatthe complaint herein be dismissed, as set forth in the copy of the In-termediate Report annexed hereto.Thereafter, the Union filed ex-ceptions to the Intermediate Report and a brief in support of its ex-ceptions.The Board has reviewed the rulings made by the TrialExaminer at the hearing and finds that no prejudicialerrors werecommitted.The rulings are hereby affirmed.Upon request of the Union and pursuant to notice, a hearing washeld before the Board in Washington, D. C., on July 15, 1943, forthe purpose of oral argument.The respondent and the Union wererepresented by counsel and participated in the hearing.The Board has considered the Intermediate Report, the exceptionsand brief filed by the Union, and the entire record in the case, andhereby adopts the findings, cojiclusions, and recommendations of theTrial Examiner.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the complaint issued herein against the re-spondent, The National Screw and Manufacturing Co., Cleveland,Ohio, be, and it hereby is, dismissed.CHAIRMANMtook no part in the consideration of the aboveDecision and Order.51 N. L. R. B., No. 101.°583 584DECISIONS OF NATIONAL LABOR REILATIONS BOARDINTERMEDIATE REPORTMr. John A. Hull, Jr.,for the Board.Mr. Maurice F. Ha'nning,of Cleveland, Ohio, for the respondent.Mr. Maurice Sugar,of Detroit, Mich., andMr. Edward HallandMr. RobertLorton,of Cleveland, Ohio, for the Union.STATEMENT OF THE CASEUpon an amended charge duly filed on April 23, 1943, by International Union,United Automobile, Aircraft and Agricultural Ifnplement Workers of America(CIO), herein called the Union, the National Labor 'Relations Board, hereincalled the Board, by its Regional Director for the Eighth Region (Cleveland,Ohio), issued its complaint, dated April 24, 1943, against The National Screwand Manufacturing Co., Cleveland, Ohio, herein called the respondent, allegingthat the respondent had engaged in-and was engaging in unfair labor practicesaffecting commerce, within the meaning of Section S (1) and (3) and Section2 (6) and (7) of the National Labor Relations Act, 49 Stat. 449, herein calledthe Act.Copies of the complaint and notice of hearing thereon were duly servedupon the respondent and the Union.With respect to the unfair labor practices, the complaint alleged, in substance,that the respondent on November 18, -1942, discharged Edward Honey becauseof his union membership and activities, and that thereby, and by threateningto discriminate against and discharge employees because of their union sympa-thies,membership, and activities, interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed in Section 7 of the Act.OnMay 8, 1943, the respondent filed an answer denying the alleged unfair laborpractices.Pursuant to notice, a hearing was held on May 10 and 11, 1943, at Cleveland,Ohio, before Max G. Baron, the undersigned Trial Examiner duly designatedby the Chief Trial Examiner.The Board, the respondent, and the Union wererepresented by counsel and participated in the hearing.Full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evidence bearingupon the issues was afforded all parties.At the close of the Board's case, counsel.for the respondent moved to dismiss, for lack of evidence, the allegation in thecomplaint as to threats, above referred to.There was no objection.The motionwas allowed.At the close of the Board's case, and again at the close of thehearing, the undersigned granted, without objection, motions of counsel for theBoard to amend the complaint to conform to the proof as to formal matters.Atthe close of the hearing, counsel for the respondent moved that the complaintbe dismissed in its entirety.Ruling on this motion was reserved ; it is disposedof as hereinafter indicated.The parties argued orally at the conclusion of thehearing, and were granted 5 days in which to file briefs with the undersigned ;no briefs were filed.Upon the entire record in the case, and from his observation of the witnesses,the undersigned makes the following-:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe National Screw and Manufacturing Co. is an Ohio corporation engagedat its plant in Cleveland, Ohio, in the manufacture of bolts, nuts, screws, screwmachine products, and other types of fastenings. It employs approximately THE NATIONAL SCREW AND MANUFACTURING CO.5853,000 persons.For 2 years it has been engaged exclusively in the manufactureof airplane parts for the armed forces.During the year 1942, the respondentpurchased raw materials valued in excess of $3,000,000, of which approximately80 percent were shipped to it from points outside the State of Ohio.Duringthe same period, approximately 90 percent of its fluished products, valued inexcess of $18,500,000, were shipped by it to points outside the State of Ohio.The respondent admits that it is engaged in interstate commerce within themeaning,of the Act.H. THE ORGANIZATION INVOLVEDInternational Union, United Automobile,Aircraft and Agricultural ImplementWorkers ofAmerica(CIO), is a labor organization admitting to membershipemployees of the respondent.M. THEALLEGED UNFAIR LABOR PRACTICESWith the dismissal from the complaint of the allegation that the respondenthad made certain threats, there remains only the allegation that the respondenthad discriminatorily discharged Edward Honey on November 18, 1942.A. The discharge of Edward HoneyEdward Honey was hired by the respondent in March 1935 as a machinehelper at 45 cents per hour.He was a good worker and was well liked by hissupervisors.Foreman Joseph Schnur took a personal interest in him, and inFebruary 1942 he gave Honey his last,promotion and also an increase in pay.About October 1, Honey received a further raise in pay ; at this time his paywas $1.10 per hour plus incentive bonuses.For the last 6 weeks or so of hisemployment with the respondent, Honey was in charge of the operation of threebolt-making machines.These machines were intricate, delicate, expensive, andrequired constant attention to prevent jamming, breakage, and tie-up in work.Absence of the operator of the machines causes loss in production.Honey hadtwo women helpers who fed wire into two of the machines.In June 1935, Honey joined an independent union then in the plant, and be-came active therein as representative of his department and as a member of itsexecutive committee. In December 1940, he resigned from that organization.About July 1941, Honey joined the Union.He was shortly thereafter madetemporary chairman of the Union's organizing committee. In the summer of1941, the Union began an organizing campaign among the respondent's employees.During the course of this campaign, several circulars bearing Honey's name aschairman of the organizing committee, were distributed among the employees.The campaign was unsuccessful and ended in December.Ten months later, on October 20, 1942, a new membership campaign was begun.Honey was again made chairman of the organizing committee. Letters weremailed to employees, and circulars soliciting membership and advertising meet-ings were distributed at the entrances of, and carried into, the plant.Duringboth campaigns Honey continuously wore at work a clearly visible union button.Other employees wore similar buttons.One of the circulars, bearing Honey'sname as chairman of the organizing committee, was placed on the respondent'sbulletin board in, the plant, where it remained for at least a day.Honey alsohanded out application cards in the plant to certain employees.At no time didthe respondent object to any of these activities, although it must, because oftheir nature and extent, have been aware of at least most of them. Indeed,though one of the 1942 circulars stated that "Company rumors try to make youbelieve you can't organize because a war is going on," and that "THIS IS NOT 586DECISIONS OF NATIONAL LABOR RELATIONS BOARDTHE TRUTH," and though the respondent had done nothing to warrant themaking of any such statement, nothing was said to Honey about it.On the otherhand, as has been said, Honey received increases in pay, each time of 10 centsan hour, in February and about October 1, 1942.1Prior to May 14, 1942, it had been a common practice for the respondent'semployees to visit other departments, for reasons unrelated to theirwork, almostat will.This situation became the subject of criticism in May, as theresult ofa visit of Army inspectors to the plant' The inspectors criticizedthe indiscreetdiscussion by the employees of the plant operations, and their roaming aboutthe plant.Because of this criticism, the respondent on May 14 posted on itsbulletin board a notice calling attention to the war emergency, the nature ofthe work being done, the necessity for unusual precautions, and the criticismsof the government; the notice warned that "In the future no employee is toleave his department without the knowledge and consent of his foreman," and itrequested the cooperation of the employees.'The "roaming" did not entirely stop, however, and, as the result of furthercriticism by government inspectors, a further meeting of the foremen was heldand, on November 1, another notice was posted.This notice recited that sincethe plant was engaged in war work "we must naturallyabide by governmentalrules and regulations governing plants on government contracts" ; that "thepromiscuous visiting which has existed in the past" could not be permitted ;that written permission was required for necessary trips to other departments ;and that "Failure to abide by this rule must be considered sufficient cause forimmediatedismissal."Honey was aware of both notices. The earlier one had indeed been read byLarry Lawrence, assistant foreman of Honey's department, to all the employeestherein including Honey.And Honey at the hearing conceded that it was neces-sary for the respondent to post both of them. Employees "promiscuously"visited other departments, he said, and there was much "loose talk" concerning,the operations of the company.Roaming had, he testified, become "prettypredominant" and "almost too free and easy."'Despite this, Honey constantlyengaged inthe proscribed activities.Early inNovember, Lawrence caught Honey coming over the ramp from the adjoiningiThese findings are based principally upon Honey's testimony.Honey did testify, also,that after the distribution of the 1942 circulars the "attitude" of the foremen became "a lotcolder" toward him, that "they were watching every move" he made; that he knew thatseveral times he was being "watched" ; that "Several times" foremen-followed him into thelavatory where they broke up groups of men.Honey testified further that about September1942, lie and Foreman Schnur "argued" about a "point of seniority" ; that Schnur "didn'tagree ; he didn't believe seniority worked that way" ; and that during that conversationHoney "just brought it out that a good union would bring seniority into the plant and[Schnur] said he didn't think so."Honey also testified that in October, Assistant ForemanLawrence asked him why he was wearing a Union button, adding that it "Won't do you anygood," that the Union "would never be in the plant" ; but that no one talked to him aboutwearing the button "Exceptin a jokingway" and that Lawrence "never bothered [him]much."None of this testimony was corroborated.Scbnur denied the reference to him.The undersigned discredits any inference that Honey was being especially watched,. credits,Schnur's denial, and discredits Honey's reference to Lawrence.The attitude of certainsupervisory cfficials,which is more fully related hereinafter,was based upon a differentground, as will be seen2Because the plant was engaged in war orders,government inspectors visited it fromtime to time.3Prior to the posting of the notice, the respondent also called a meeting of the foremenat which the criticisms of the War Department were discussed and which it was statedthat the notice would be posted. THE NATIONAL SCREW AND MANUFACTURING CO.587building. ' He asked Honey whether he had the necessary permission to leavehis department.Honey merely shrugged his shoulders and walked away.`Lawrence reported the incident to Honey's foreman, Joseph Schnur.Honey hadbeen away from his job on many previous occasions without permission. Schnurhad warned him on several earlier occasions to behave, and Honey had promisedto do so. Following Lawrence's report, accordingly, Schnur called Honey tohim, conducted him to the bulletin board, and said : "Honey, did you read thosebulletins?"Honey replied that he did. Schnur then said : "Behave yourself,Honey, you've gotta stay on your job or that'll be your last chance."'While Honey testified generally that he did not leave his department withoutwritten permission after November 1, the record belies this contention.He con-tinued to violate the notices even after Schndr's warning to him early inNovemberWithin a few days, Lawrence twice broke up groups of men, includ-ingHoney, who were gathered in the lavatory engaged in horse play, andordered them back to their work." On one or more occasions during the sameweek Lawrence ordered him out of the adjoining department. On still anotheroccasion, about the same time, Honey conceded that he was outside his depart-ment, but claimed that it was outside his working hours ; even that, however,required permission, which he did not have.Night Foreman Joseph Pauschealso warned Honey on several occasions when he discovered him in other partsof the plant "chewing the rag" with other employees ; he warned the men to"break it up" and get back to their jobs. In an attempt to excuse his violations,Honey, at the hearing, pointed out the fact that his two women helpers also lefttheir department without permission, but he admitted on cross-examinationthat they did so to go to the only women's room in the building.Both Lawrence and Schnur complained to other employees that they too hadviolated the notices.They were asked by these men, in substance, why Honeycould roam around while they could not. "So I just put my foot down on that,"testified Schnur.He informed Honey that he was setting a bad example, andwarned him again.The incident which was the immediate cause of Honey's discharge occurredthe night of November 18.Honey testified that about 8 o'clock that night hemissed a "chuck key" which he needed to operate a lathe in the tool room in hisdepartment, about 30 feet away from his machines ; that he made another, andwent into the tool room to polish some dies. In 3 or 4 minutes he finished hiswork, he testified, and made ready to leave.At this point, he testified, AlbertFuldauer and George Besmer, two electricians, came in to do some work. Thethree men then engaged in a discussion concerning hunting, fishing, and otherthingsSome disagreement arose as to the date when the hunting season began.Honey had a digest of the Ohio game laws in his pocket, in the form of a pamphlet.It was taken out 'and placed on the work bench in the tool room, and the menleaned over the bench to inspect it.Fuldauer had a pencil in his hand andwas. marking or copying part of the pamphlet.The discussion among the men,up to this point, had lasted several minutes.At this juncture, Night ForemanPausche walked into the tool room.'This finding is based on Lawrence's,testimony.Honey was uncertain in his testimonyas to the incident, though he said he believed it occurred upon an occasion 'e hen he hadpermission to go to the other building.5 This finding is based on Schnur's testimony, partially corroborated by- Honey.Honeytestified that he bad a faint recollection that on one occasion "someone" pointed out thenotices to him "probably to refresh (his] memory."He did not "think," he said, that,Schnur had warned him of dismissal for further violations.6Honey conceded this in his testimony. 588DECISIONS OF NATIONAL LABOR RELATIONS BOARDPausche hadbeenlooking for a wire man and had entered 'the tool room inthe belief that he might be there.When he entered, he saw Honey and the elec-tricians atthe work bench.Honeyimmediatelyasked Pausche if Pauscheknow where the chuck key was.' Pausche replied that he did not, that Honeyshould know where it was. Pausche left the room ; he had been in it but aminute or less.Honey followed Pausche out.There is, at this point, some disagreement be-tween Pausche and Honey as to what occurred. According to Pausche, Honeyagainasked him if he knew, the whereabouts of.the chuck key ; ° that he repliedthat Honey was not looking for the chuck key, but "forsomething else" ; thatHoney asked "for what" ; that he replied that Honey knew ; that Honey thenaskedif he should "go home right away," and that Pausche said he would letHoney know about that shortly.Honey, on the other hand, testified that as hewas leavingthe tool room, Pausche called him over, and told him that he wassorry but that he would have to "pull [his] card" ; ° that he asked Pausche "whatfor" ; that Pausche replied that Honey knew, "fororganizingon company time" ;and thatHoneyreplied, "Well, if that's what you think, all right," and that hethen went back to his work. As between these two versions, the undersignedcredits Pausche's.Among other reasons it is borne out by what occurred imme-diately thereafter "Following the conversation with Honey, Pausche telephoned to Schnur at thelatter's home.He told Schnur that he had found Honey loafing on the job again ;that he was not at his work ; that he had been caught in the tool room talkingto other men leaning over a bench "signing something" ; and he asked Schnur whatto do.Schnur had told Pausche several times previously to warn Honey forbeing away from his work. This time he told Pausche to "pull" Honey's cardand to informHoney to return the next day, for his pay apparently."Pausche accordingly went to Honey, informed him that he was through, andthat he should return the next day at 3 p. in.The following day, Honey went to'the personnel office where the personnel manager handed him a check for his payand' a "release" (a separation report used in connection with the Ohio unem-ployment compensation laws).This release- recited that Honey "Repeatedlyspends too much time away from his machine. Is not on the job as he shouldbe."Honey atfirst refusedto accept the document because of this languagein it, or the check either, but he returned about'2hourslater and acceptedboth.CONCLUDING FINDINGSThe nature and extent of Honey's activities in the Union, and his connectionwith it, were such that it may fairly be inferred, and the undersigned finds,that the respondent was aware of them. The issue, of course, is whatmotivated Pausche and Schnur in discharging him. The Union urges thatHoney was specially selected for discharge because he was the leader, amongthe employees, in the Union campaigns. It points to the fact that no othersISince Honey had made another chuck key,this request would have had to be for theone that was missing.8At the hearing,Pausche referred to this as an"alibi."° That is, discharge him.70 It seems strange, assuming Honey's version to be the correct one, why he did notimmediately inform Pausche that be (Honey)was not in fact"organizing on companytime," or that he did not call upon the others in the tool room for confirmation.This isan additional reason which casts doubt upon Honey's version of the conversationIt was customary for Pausche to telephone to Schnur at his home concerning employees.Pausche could not, moreover,discharge anyone without Schnur's approval. THE NATIONAL SCREW. AND MANUFACTURING CO.589were discharged of those whom the respondent says also violated the postednotices, and that Honey was discharged during the midst of the 1942 campaign."Why pick on Honey?" asks the Union, in effect.But there was no evidence that the 1942 campaign was any greater inintensity than the one the year before, and yet with knowledge of Honey'sconnection with the 1941 campaign the respondent, in February 1942, gave hima promotion and a raise in pay. And since the 1941 campaign had endedmonths before the first of the two notices were posted by the respondent in1942, it cannot be urged that the Union activity motivated the respondent inposting it.Both the May 14 notice, and the later one of November 1, wereposted at the request of representatives of the armed forces.That at thetime of the posting of the second the Union was again engaged in an organiza-tional campaign, was no more than coincidental.Honey had in the meantimebeen given a further raise in pay.It is true that others besides Honey had also violated the notices and werenot discharged.But, as Schnur testified, the others did not make a habit ofit;Honey was the worst in this respect. Schnur warned Honey that con-tinued violation of the notices -would mean discharge.The second noticespecifically gave this warning also.Honey promised to behave.He did notkeep his promise but continued as before. Schnur became "fed up," as hetestified.The last straw had been placed on the camel's back. He orderedHoney's discharge.To find, under these circumstances, that the respondentwas motivated by'anti-union considerations would be clearly unwarranted.It is urged that both the posted notices emphasize that employees are notto leave their "departments" without permission, and that Honey's visit tothe tool room on the evening of November 18 was not outside his department,since the tool room is located in it.This contention misconceives the obviouspurpose of the notices, which is mainly that the employees should stay at theirjobs so that production will not suffer.Moreover, the notices also speak ofroaming "in the plant" and "the promiscuous visiting which has existed inthe past."Honey had several times been warned to stay on the job.He hadoften been away from it improperly.While it is assumed that he did go tothe tool room at about 8: 00 p in. the night of the 18th for the purpose ofpolishing dies, as he testified, he lingered for a purpose totally unrelated to hiswork.Production suffered no less by reason of this than if he had been toanother department. In any event, this incident cannot be considered inisolation'sItwas but the culmination of a long series of violations on hispart.At least, it cannot fairly be contended that Pausche and Schnur thoughtotherwise."The undersigned finds that the respondent did not discharge Edward Honeyby reason of his Union membership and activities or to discourage membershipin the Union, as the complaint alleges.12 Sofar as the events in the tool room are concerned, Honey was guilty of derelictions-beyond what have been described, though, becauseneitherPausche nor Schnur were awareof them, they played no part in Honey's discharge.One Hendricks, employed in the toolroom, testified that Honeyhad beenin and out of the tool room five or six times earlierthat evening with a gang of other men "chewing the rag" and arguing about "one thingand another."The undersigned credits this testimony.13 In describing Honey as having the worst record for roaming about the plant, Schnuradded : "I don't know why, but he just had that in his blood, I imagine " It Is of interestto compare this with the testimony 'of Fuldauer, one of the electricians who had engagedin the conversation with Honey about hunting, etc. on the night of the 18th.Fuldauerwas also a Union man.He testified that he nicknamed Honey as "Noisy" ; that "he seemedrather jolly and he'd holler around" ; that other men called him the "Mad Russian" and"stuff like that." 590DECISIONS OF NATIONAL LABOR RELATIONS BOARD,Upon the basis of the foregoing findings of fact and conclusions of law, thein the case,the undersigned makes the following:CONCLUSIONS OF LAW1.The operations of the respondent,The National Screw and ManufacturingCo.,Cleveland,Ohio, occur in commerce within the meaning of Section 2 (6)of the Act.2.International Union, United Automobile, Aircraft and Agricultural Imple-ment Workers of America(CIO), is a labor organization within the meaning ofSection 2 (5) of the Act.3.The respondent has not engaged in unfair labor practices as alleged in thecomplaint,within the meaning of Section 8(1) or 8(3) of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, theundersigned recommends that the complaint be dismissed.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 2-as amended,effectiveOctober 28,1942-any party may within fifteen (15) days from the date of the entry ofthe order transferring the'case to the Board, pursuant to Section 32 of ArticleII of said Rules and Regulations,filewith the Board, Shoreham Building,Washington,D. C. an original and four copies of a statement in writing settingforth such exceptions to the Intermediate Report or to any other part of therecord or proceeding(including rulings upon all motions or objections) as herelies upon,together with the originaland four copies of a brief in supportthereof.As further provided in said Section 33, should any party desire per-mission to argue orally before the Board, request thereformustbe made inwriting to the Board within ten(10) days from the date of the order trans-ferring the case to the Board.MAx G. BARON,Trial Examiner.Dated May 31, 1943